Exhibit 10.1

 

OMNICELL QUARTERLY EXECUTIVE BONUS PLAN

 

(Fiscal Year 2006 – Effective beginning Q1 2006)

 

COMPANY OBJECTIVES:

 

1) Drive earnings predictability and revenue growth

 

2) Drive execution of operating plan and strategic objectives

 

3) Motivate and inspire employees to contribute at peak performance

 

ELIGIBILITY : Certain employees at the Director level and above (including
Section 16 executive officers) who are employed full-time by Omnicell during an
entire eligibility period (fiscal quarter) are eligible for the Executive Bonus
Plan. If an individual is hired after the start of the relevant quarter, or is
no longer employed by Omnicell as of the last day of the relevant quarter, the
employee is not eligible to participate in the Executive Bonus Plan for that
quarter.

 

INCENTIVE TARGET : The Incentive Target is stated as a percentage of quarterly
base salary.  50% of the total Incentive Target is based on achievement of the
quarterly Corporate Target, and 50% is based on achievement of the quarterly
Individual Targets.  The quarterly Corporate Target must be achieved before any
Individual Target bonus is paid, but failure to achieve Individual Targets will
not similarly affect payment of the Corporate Target portion of the bonus.  It
is anticipated that the Incentive Target levels will range from 25% to 60% of
quarterly salary depending on the seniority level of the participant.

 

PAYMENT SCHEDULE : The Incentive Target is paid on a quarterly basis typically
in the first payroll period after the compensation committee of the Board of
Directors (the “Committee”) has determined that the Corporate Target for a
particular quarter was reached.

 

BONUS COMPONENTS

 

Corporate Target: the Corporate Target is driven by the corporate profitability
and revenue growth goals.  Achievement of the Corporate Target requires 100%
achievement of both of the following EPS Targets and Revenue Growth Targets.

 

• EPS Target – the profitability portion of the Corporate Target is achieved if
the company meets the quarterly profitability threshold target set by the
Committee. There is an upside payment potential of an additional 10% of each
individual’s total bonus amount for achievement of each incremental
profitability metric above the threshold target as set by the Committee.

 

• Revenue Growth Target – the revenue growth portion of the Corporate Target is
achieved by meeting the revenue threshold target set by the Committee.

 

Individual Target: the Individual Target is based on achievement of goals tied
to the corporate operating plan and strategic objectives.  This target is
achieved by meeting the quarterly individual objectives (MBOs) set by the
individual’s manager.

 

--------------------------------------------------------------------------------


 

DIRECTION AND ADMINISTRATION

 

• CEO may adjust the percentage weightings within the plan to redirect behavior
based on changes in the economy, immediate needs of the company, changes in
long-term strategies and individual career growth and development throughout the
fiscal year.

 

• Participation in the Plan is at the discretion of Company management. The
Company reserves the right to make changes to the Plan at any time. The
Committee may alter the incentive payout based on achievement of publicly
announced targets, product milestones, strategic goals, cross functional
teamwork and collaboration, and unforeseen changes in the economy and/or
geopolitical climate.

 

--------------------------------------------------------------------------------